Citation Nr: 1745023	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-00 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the Appellant's character of discharge constitutes a bar to the payment of Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Michael Shea, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Parents


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel

INTRODUCTION

The Appellant served on active duty from March 2007 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Appellant testified in a videoconference Board hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant asserts that his character of discharge is not a bar payment of VA benefits.  

Discharge or release from a period of active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits for a disability that may have been incurred during that period.  38 U.S.C.A. § 101(18) (West 2014); 38 C.F.R. § 3.12 (2016).  A discharge under other than honorable conditions because of willful and persistent misconduct is to be considered to have been issued under dishonorable conditions and is a bar to the payment of VA benefits unless it is found that the Appellant was insane at the time of committing the offense.  38 C.F.R. § 3.12.

For VA purposes, an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or, (2) who interferes with the peace of society; or, (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); see Zang v. Brown, 8 Vet. App. 246, 253 (1995) (holding that the phrase "due to disease" applies to all three circumstances in § 3.354(a)).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  See Gardner v. Shinseki, 22 Vet. App. 415, 419 (2009); see also Beck v. West, 13 Vet. App. 535, 539 (2000).  When a rating agency is concerned with determining whether the Appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved.  38 C.F.R. § 3.354(b).

By way of history, the Appellant was provided an other than honorable discharge for a pattern of misconduct due to the following: November 2007 non-judicial punishment for consuming alcohol under the age of 21; March 2008 non-judicial punishment for negligently discharging a weapon; January 2009 non-judicial punishment for driving under the influence of alcohol; and January 2009 summary court martial trial for failing to report to battalion restriction check in and for departing the battalion without authorization.  Of note, the Appellant had additional violations during service: November 2007 violation for stealing a case of drinks, a case of protein, and a coffee maker; November 2007 violation for willfully and wrongfully destroying a windshield valued at $500; November 2007 violation for drunk and disorderly conduct; December 2008 violation for driving on base without a seatbelt; December 2008 violations for damaging private property, failing to notify owner of said property damage, and fleeing the scene; and September 2009 violation for failing to maintain and properly secure his gear, resulting in loss of said gear.  

An April 2010 administrative decision determined that the Appellant's character of discharge was honorable for VA purposes.  However, a June 2011 administrative decision found error in the April 2010 decision and held that the Appellant's active service was dishonorable for VA purposes, noting that the Appellant's other than honorable discharge was due to a pattern of willful and persistent misconduct and included a summary court martial trial.  

Available service treatment records document the Appellant's reports of head trauma with loss of consciousness due to a car accident, boxing, fighting, being beaten up while sleeping, and falling on pavement while drinking.  Service treatment records dated May 2009 to October 2009 note probable traumatic brain injury (TBI), possible bipolar and schizophrenia, memory loss, and a tic disorder.  An August 2009 MRI found a small amount of right mastoid free fluid correlate with history, but no evidence of intracranial hemorrhage or white matter disease.  

A September 2010 VA opinion noted that the data strongly supported a finding of TBI with resulting cognitive deficits, personality changes, and psychosis; however, the examiner noted that there was no evidence of an event that could have resulted in a TBI, other than the Appellant's statements.  A February 2011 VA examination found that the Appellant's cognitive impairment was at least as likely as not due to TBI, and the Appellant was diagnosed with dementia due to general medical conditions secondary to head traumas, and schizophrenia paranoid type with interepisode residual symptoms.

During the February 2017 hearing, the Appellant reported participating in combat during his deployment in Iraq and stated that bombs hit their vehicles multiple times.  The Appellant's mother and father testified to witnessing a significant change in the Appellant's personality after service in Iraq, most notably after approximately July 2008.  Multiple lay statements from relatives are associated with the record and generally testify to a change in the Appellant's personality from prior to service and after service.  

Having reviewed the record, the Board finds that remand is warranted for additional medical development to determine whether the Appellant was insane at the time that he committed the offenses that led to his discharge.  

The Court has previously held that the Board was required to obtain a medical opinion to determine whether a claimant's behavior during the offenses that led to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations.  Gardner v. Shinseki, 22 Vet. App. 415 (2009) (specifying that duty to assist applies to all claimants, regardless of whether they have established veteran status).  Here, there is evidence suggesting that the Appellant may have experienced TBI that may have affected his behavior or occurred concurrently during the time periods in which he committed offenses.  Accordingly, remand is warranted for a medical opinion.  

Efforts should also be made to obtain any pertinent Social Security Administration records and outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Request Social Security Administration records, including medical records, relevant to the Appellant's claim.  If VA is unable to obtain these records, the Appellant must be notified and all efforts to obtain the records must be documented and associated with the electronic claims file.  

2.  Obtain any outstanding VA treatment records not already of record relating to the claim.  

3.  Arrange for the claims file to be forwarded to a VA psychiatrist or psychologist for an opinion as to whether the Appellant was insane under VA regulations at the time of the misconduct that led to his discharge.  After a review the Appellant's claims file, the examiner should provide the following opinions:

a)  Whether it is at least as likely as not (50 percent probability or more) that the behavior that led to the Appellant's discharge was due to TBI and/or a psychiatric disorder. 

b) Whether it is at least as likely as not (50 percent or greater probability) that the Appellant was insane at the time he committed the offenses leading to his discharge, to include as due to a TBI and/or psychiatric disorder.  

The examiner should apply VA's definition that an "insane" person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or, (2) who interferes with the peace of society; or, (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  The examiner is advised that insanity need not be causally connected to the misconduct. 

The examiner is advised that the Appellant was discharged due to the following events: a November 2007 non-judicial punishment for consuming alcohol under the age of 21; a March 2008 non-judicial punishment for negligently discharging a weapon; a January 2009 non-judicial punishment for driving under the influence of alcohol; and a January 2009 summary court martial trial for failing to report to battalion restriction check in and for departing the battalion without authorization.  


The examiner should consider available service treatment records suggesting TBI during service; the September 2010 VA opinion noting TBI with resulting cognitive deficits, personality changes, and psychosis; and lay statements from parents and relatives attesting to a significant change in the Appellant's personality during service. 

The phrase "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Appellant's claim.  If the requested benefit remains denied, the Appellant and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




